530-IS
                                 ELECTRONIC RECORD                           5*3/ mfS

 COA#        05-13-01138-CR                       OFFENSE:       71.02

             Kenneth Paul Lawrence v. The
 STYLE:      State ofTexas                        COUNTY:        Collin

 COA DISPOSITION:       AFFIRM                    TRIAL COURT: 380th Judicial District Court

 DATE: 04/02/2015
                                      Publish: NO TC CASE #:    380-80745-2011




                        IN THE COURT OF CRIMINAL APPEALS
                                                                             53o-/r
          Kenneth Paul Lawrence v. The State
STYLE:    of Texas                                    CCA#:
                                                                             53Z-/5
          no se.                       Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
         5"3vf t/C /<                                JUDGE:
DATE:      />Aff7/fO,r
             Ys?/*<                                  SIGNED:                          PC:
JUDGE:        ^      Lyu^^..                         PUBLISH:                        DNP:




                                                                                      MOTION FOR
                                                   REHEARING IN CCA IS:
                                                  JUDGE:




                                                                          ELECTRONIC RECORD
                                                                         pii p r o p y
              OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS      LjI" v,yjl
                  P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




8/13/2015                     ||1 \/Q[ IK1                   COA No. 05-13-01139-CR
LAWRENCE, KENNETH PAUIS^Trre&lb. 380.^80746-2011                            PD-0531 -15
Pursuantto Rule 69.4(a)T.R.A.P^the^eeordJIS'returned to the court of appeals.
                                -^aaaas***"                   Abe| Acosta C!erk

                            5TH COURT OF APPEALS CLERK
                            LISA MATZ
                            600 COMMERCE, 2ND FLOOR
                            DALLAS, TX 75202
                            * DELIVERED VIA E-MAIL *